Exhibit 10.01

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT is entered into as of
December 1, 2006 (the “Amendment”), by and among COMERICA BANK (“Bank”), CONCUR
TECHNOLOGIES, INC. (“Concur”), CAPTURA SOFTWARE, INC. (“Captura”), and OUTTASK
LLC (“Outtask”) (each of Concur, Captura, and Outtask are individually referred
to herein as a “Borrower” and collectively, the “Borrowers”).

RECITALS

Borrowers and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated January 24, 2006, as amended by a First Amendment to
Loan and Security Agreement dated as of August 8, 2006, and as amended from time
to time (the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. The definition of “Revolving Maturity Date” in Section 1.1 is amended to read
“December 1, 2008”.

2. Notwithstanding Section 6.7(c), the minimum EBITDA for the quarter ending
December 31, 2006 shall be $4,000,000. Notwithstanding Section 6.7(e), the
minimum Working Capital for the quarter ending December 31, 2006 shall be
$15,000,000.

3. For purposes of calculating compliance with Section 6.7(c), “Current
Liabilities” shall include all amounts outstanding under 2.1(a).

4. Section 1.a of the LIBOR Addendum is amended to read as follows:

a. Applicable Margin. As used herein, “Applicable Margin” means:

 

Borrower’s Senior Debt to EBITDA Ratio

   Prime Rate
Spread
(Term
Loan)     LIBOR
Spread
(Term
Loan)     Prime Rate Spread
(Advances under
Revolving Line)     LIBOR Spread
(Advances under
Revolving Line)  

Greater than or equal to 2.00 to 1.00

   1.25 %   3.50 %   1.00 %   3.25 %

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

   0.75 %   3.00 %   0.75 %   3.00 %

Less than 1.50 to 1.00

   0.00 %   2.75 %   0.50 %   2.75 %

5. Borrowers’ Capitalized Expenditures, measured on a consolidated basis, will
not exceed $12,000,000 for the fiscal year ending September 30, 2007.



--------------------------------------------------------------------------------

6. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Each Borrower
ratifies and reaffirms the continuing effectiveness of all promissory notes,
guaranties, security agreements, mortgages, deeds of trust, environmental
agreements, and all other instruments, documents and agreements entered into in
connection with the Agreement.

 

7. Each Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

8. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

9. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by Borrowers;

 

(b) a nonrefundable amendment fee equal to $40,000 plus all Bank Expenses
incurred through the date of this Amendment; and

 

(c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

CONCUR TECHNOLOGIES, INC. By:   /s/ John F. Adair Title:   Chief Financial
Officer OUTTASK LLC By:   /s/ Kyle R. Sugamele Title:   Authorized
Representative CAPTURA SOFTWARE, INC. By:   /s/ Kyle R. Sugamele Title:  
Authorized Representative COMERICA BANK By:   /s/ Holly R. Dungan Title:   Vice
President

 

3